Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 21, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00114-CR


                           EX PARTE NADIA IRSAN

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1710579


                          MEMORANDUM OPINION

      Appellant, Nadia Irsan, has signed and filed a written request to dismiss her
appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant appellant’s request.

      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish – Tex. R. App. P. 47.2(b)